DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2022 was considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 08/10/2022. As directed by the amendment: Claims 1, 4, 17, 26-27, 30, 32, and 34 have been amended, claims 2-3, 6, 8-16, 19-20, 23-24, 28, and 31 have been cancelled, and claims 35-38 have been added. Thus, claims 1, 4-5, 7, 17-18, 21-22, 25-27, 29-30, 32-38 are presently pending in the application, claim 25 being withdrawn from consideration.

Response to Arguments
Applicant’s arguments and amendments with respect to claim 1 have been fully considered and are persuasive.  Applicant’s amendments overcome the previous rejection, so claims 1, 4-5, 7, 21-22, 26, and 35-37 are allowable.
Applicant's arguments with respect to claims 17 and 30 have been fully considered but they are not persuasive. Applicant argues that the amendments to claims 17 and 30 overcome the previous rejection. Examiner disagrees, Patterson discloses that the slots 105 (channel/recess) can receive pins 100 (protrusion) after relative rotation of 180 degrees depending on the initial position of the pins; the pins can rotate approximately 180 degrees if rotated from the initial position to the position after rotation (since the slots (105) extend about 90 degrees; column 5, lines 35-37) as seen below (discussed more below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 29-30, 33, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patterson (US5391152).
Regarding Claim 17, Patterson discloses a locking assembly, comprising: a stylet hub (dilator hub (25); Fig.1) including a protrusion (pins (100); Fig.7); and a cannula hub (introducer hub (35)) including a recess (slot (105)), wherein the protrusion (100) is positioned in the recess when the locking assembly is in a locked configuration (the dilator hub (25) and the introducer hub (35) are interlocked when the pins (100) are positioned in the slots (105)) (column 5, lines 45-55), wherein a generally planar distalmost surface of the stylet hub (see below) abuts a generally planar proximal surface of the cannula hub (see below) when the locking assembly is in the locked configuration (the generally planar distalmost surface of the stylet/dilator hub and the generally planar proximal surface of the cannula/introducer abut in the locked configuration as seen in Fig.9), wherein a distalmost surface of the protrusion (see below) is flush against a proximal facing surface (see below) of the recess in the locked configuration (the distalmost surface of the pins (100) are flushed against the proximal facing surface of the slots (105) when the elements (20 and 30) are interlocked as seen in Fig.9), and wherein the protrusion (100) extends distally from the generally planar distalmost surface of the stylet hub (the pins (100) extend distally from the planar distalmost surface of the dilator hub (25) as seen in Fig.7) and the recess (105) extends distally from the generally planar proximal surface of the cannula hub (the slots (105) extend distally from the planar proximal surface of the introducer hub (35) as seen in Fig.7), and wherein the recess (105) is configured to receive the protrusion after relative rotation between the stylet hub and the cannula hub of approximately 130° or approximately 180° (slots (105) can receive pins (100) after relative rotation of 180 degrees depending on the initial position of the pins; the pins can rotate approximately 180 degrees if rotated from the initial position to the position after rotation (since the slots (105) extend about 90 degrees; column 5, lines 35-37) as seen below).

    PNG
    media_image1.png
    410
    486
    media_image1.png
    Greyscale




 






    PNG
    media_image2.png
    346
    574
    media_image2.png
    Greyscale






Regarding Claim 29, Patterson discloses the locking assembly of claim 17, and further discloses wherein, in the locked configuration (Fig.9), the protrusion (100) is configured to disengage from the recess (105) via relative rotation between the stylet hub and the cannula hub (the introducer hub (35) and the dilator hub (25) disengage when the pins (100) move/ slide from the closed end (106) through interfering portion (103) into the enlarged open end (108) via relative rotation between the hubs (35 and 25)) (column 5, lines 38-55).
Regarding Claim 30, Patterson discloses an assembly, comprising: a stylet (20) having a distal stylet body (dilator (21)) and a proximal stylet hub (dilator hub (25)); a cannula (introducer element (30)) having a distal cannula body (introducer sheath (31)) and a proximal cannula hub (introducer hub (35)); and wherein a generally planar distalmost surface of the stylet hub (see above) is flush against a planar proximal surface of the cannula hub (see above) when the assembly is in a locked configuration (the distalmost surface of the pins (100) are flushed against the proximal facing surface of the slots (105) when the elements (20 and 30) are interlocked as seen in Fig.9), and wherein: one of the proximal surface of the cannula hub and the distal surface of the stylet hub includes at least one channel (the proximal surface introducer hub (35) includes slots (105) as seen in Figs.7-9) configured to receive at least one protrusion-6-Application No.: 16/159,228Attorney Docket No.: 09423-0331-01000 extending from the other one of the distal surface of the stylet hub and the proximal surface of the cannula hub the distal surface of the dilator hub (25) includes pins (100) wherein the slots (105) receive the pins (100) as seen in Fig.9) (column 5, lines 45-55), wherein the at least one channel (105) receives the at least one protrusion (100) via relative rotation between the stylet hub and the cannula hub (column 5, lines 38-55), wherein the at least one protrusion (100) is configured to disengage from the at least one channel (105) via only relative rotation between the stylet hub and the cannula hub (the introducer hub (35) and the dilator hub (25) disengage when the pins (100) move/ slide t from the closed end (106) through interfering portion (103) into the enlarged open end (108) via relative rotation between the hubs (35 and 25)) (column 5, lines 38-55), wherein the at least one channel (105) and the at least one protrusion (100) both extend parallel to a longitudinal axis of the stylet (the slots (105) and the pins (100) extend parallel to the longitudinal axis of the dilator element (20) as seen in Fig.7), the at least one protrusion (100) extends distally from the generally planar distalmost surface of the stylet hub (the pins (100) extend distally from the planar distalmost surface of the dilator hub (25) as seen in Fig.7), and the at least one channel (105) extends distally from the generally planar proximal surface of the cannula hub (the slots (105) extend distally from the planar proximal surface of the introducer hub (35) as seen in Fig.7), and wherein the at least one channel (105) receives the at least one protrusion (100) after relative rotation between the stylet hub and the cannula hub of approximately 130° or approximately 180° (slots (105) can receive pins (100) after relative rotation of 180 degrees depending on the initial position of the pins; the pins can rotate approximately 180 degrees if rotated from the initial position to the position after rotation (since the slots (105) extend about 90 degrees; column 5, lines 35-37) as seen above).
Regarding Claim 33, Patterson discloses the assembly of claim 30, and further discloses wherein in the locked configuration (Fig.9), a proximal portion of the stylet is partially encased within the cannula (the tabs (29) of the dilator element (20) are located inside the introducer hub (35) when the elements (20 and 30) are interlocked, so a proximal portion of the dilator is encased with the introducer as seen in Fig.9) and a distal portion of the stylet is partially exposed outside the cannula (the tapered distal portion (22) of the dilator is partially exposed outside the introducer as seen in Fig.1).
Regarding Claim 38, Patterson discloses the assembly of claim 30, and further discloses wherein the generally planar distalmost surface is configured to move towards or away from the generally planar proximal surface via a rotation of the proximal stylet hub relative to the proximal cannula hub (the generally planar distal surface of the stylet/dilator hub moves towards/abuts the generally planar proximal surface of the cannula/introducer via rotation between stylet/dilator hub and the cannula/introducer as seen in Fig.9) (column 5, lines 24-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US5391152); in view of Snow (US 2015/0201963).
Regarding Claim 18, Patterson discloses the locking assembly of claim 17, and further discloses wherein: the stylet hub (25) further comprises a recess (gap between the pins (100) and the dilator (21) (Fig.7), the cannula hub (35) further comprises a projection (150), and the projection of the cannula hub is within the recess of the stylet hub when the locking assembly is in the locked configuration.
Patterson does not appear to disclose threads within the recess of the stylet hub and threads on the projection of the cannula hub wherein the projection is within the recess when the locking assembly is in a locked configuration.
Snow teaches it was known in the art to have threads (222; Fig.2A) on the introducer sheath hub (220) that engages with threads (242) within the recess inside the second elongate member hub (240) (parag. [0045]). The threads (222) of Snow can be modified/added on the inner projections (150; Fig.7) in Patterson, and threads (242) of Snow can be modified/added within the gap/recess (where the projections (150) are inserted when the stylet/dilator and cannula/introducer are interlocked as seen in Fig.9) between the pins (100) and the dilator (21) in Patterson.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson to incorporate the teachings of Snow to have threads on the projection of the cannula hub that engage with threads within the recess in the stylet hub to provide a second securement mechanism and to fully engage the stylet/dilator hub with the cannula/ introducer hub (However, if the introducer sheath hub threads 222 and the second elongate member hub threads 242 are circumferentially offset as they approach one another (e.g., with the introducer sheath hub threads 222 aligned vertically and second elongate member hub threads 242 aligned horizontally with respect to the ground), the second elongate member hub 240 may more fully engage with the introducer sheath hub 220; parag. [0045], lines 12-19).
Regarding Claim 32, Patterson discloses the assembly of claim 30, and further discloses wherein: the stylet hub (25) further comprises a recess (gap between the pins (100) and the dilator (21) (Fig.7), and the cannula hub (35) further comprises a projection (150).
Patterson does not appear to disclose threads within the recess of the stylet hub and threads on the projection of the cannula hub wherein the projection is within the recess when the locking assembly is in a locked configuration.
Snow teaches it was known in the art to have threads (222; Fig.2A) on the introducer sheath hub (220) that engages with threads (242) within the recess inside the second elongate member hub (240) (parag. [0045]). The threads (222) of Snow can be modified/added on the inner projections (150; Fig.7) in Patterson, and threads (242) of Snow can be modified/added within the gap/recess (where the projections (150) are inserted when the stylet/dilator and cannula/introducer are interlocked as seen in Fig.9) between the pins (100) and the dilator (21) in Patterson.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson to incorporate the teachings of Snow to have threads on the projection of the cannula hub that engage with threads within the recess in the stylet hub to provide a second securement mechanism and to fully engage the stylet/dilator hub with the cannula/ introducer hub (However, if the introducer sheath hub threads 222 and the second elongate member hub threads 242 are circumferentially offset as they approach one another (e.g., with the introducer sheath hub threads 222 aligned vertically and second elongate member hub threads 242 aligned horizontally with respect to the ground), the second elongate member hub 240 may more fully engage with the introducer sheath hub 220; parag. [0045], lines 12-19).

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US5391152); in view of Gisselberg (US 5885217).
Regarding Claim 27, Patterson discloses all the limitations of claim 17.
Patterson does not appear to disclose the protrusion audibly snaps into the recess via relative rotation between the stylet hub and the cannula hub.
Gisselberg teaches it was known in the art to have a straight surface (94; Figs.16-17) on an extension area (88) (protrusion) of the dilator member (24; Fig.15) (stylet) that audibly snap/tactile into a space/recess on sidewall (96) when the sheath member (22) and the dilator member (24) rotate (column 7, lines 35-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson to incorporate the teachings of Gisselberg  to have a protrusion that audibly snaps into a recess via relative rotation between a stylet hub and a cannula hub in order to provide an indication to a user that the dilator member/stylet and the sheath member/cannula are engaged or disengaged when introduced into the patient (column 3, lines 49-55).
Regarding Claim 34, Patterson discloses all the limitations of claim 30.
Patterson does not appear to disclose the protrusion configured to audibly slide into the channel via relative rotation between the stylet hub and the cannula hub.
Gisselberg teaches it was known in the art to have a straight surface (94; Figs.16-17) on an extension area (88) (protrusion) of the dilator member (24; Fig.15) (stylet) that audibly slide/tactile into a space/recess on sidewall (96) when the sheath member (22) and the dilator member (24) rotate (column 7, lines 35-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson to incorporate the teachings of Gisselberg to have a protrusion configured to audibly slide into a channel via relative rotation between a stylet hub and a cannula hub in order to provide an indication to a user that the dilator member/stylet and the sheath member/cannula are engaged or disengaged when introduced into the patient (column 3, lines 49-55).

	Allowable Subject Matter	
Claims 1, 4-5, 7, 21-22, 26, and 35-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 would be allowable for disclosing a medical device assembly comprising a rectangular generally planar distal and proximal surfaces that include corners wherein a protrusion is on one of the corners of the generally planar distal/proximal surfaces and a channel is on one of the corners of the other one of the generally planar distal and proximal surfaces.
Regarding Claim 1, Patterson discloses a medical device assembly (Figs.1 and 7-9), comprising: a stylet (dilator element (20); Fig.1) having a distal stylet body (dilator (21)) and a proximal stylet hub (dilator hub (25)); a cannula (introducer element (30)) having a distal cannula body (introducer sheath (31)) and a proximal cannula hub (introducer hub (35)); and a lock for securing the stylet to the cannula, wherein the lock includes at least one abutment (tabs (29) on at least one of the stylet hub (25) and the cannula, for restricting relative movement between the stylet hub (25) and the cannula hub (35) (column 5, lines 38-55), wherein a generally planar distal surface of the stylet hub (see above) abuts a generally planar proximal surface of the cannula hub (see above) when the medical device assembly is in a locked configuration (the generally planar distal surface of the stylet/dilator hub and the generally planar proximal surface of the cannula/introducer abut in the locked configuration as seen in Fig.9), wherein one of the proximal surface of the cannula hub and the distal surface of the stylet hub includes at least one channel (the proximal surface introducer hub (35) includes slots (105) as seen in Figs.7-9) configured to receive at least one protrusion extending from the other one of the distal surface of the stylet hub and the proximal surface of the cannula hub (the distal surface of the dilator hub (25) includes pins (100) wherein the slots (105) receive the pins (100) as seen in Fig.9) (column 5, lines 45-55), wherein, in the locked configuration (Fig.9), the at least one protrusion (100) is configured to disengage from the at least one channel via only relative rotation between the proximal stylet hub (25) and the proximal cannula hub (35) (the introducer hub (35) and the dilator hub (25) disengage when the pins (100) move/ slide  from the closed end (106) through interfering portion (103) into the enlarged open end (108) via relative rotation between the hubs (35 and 25)) (column 5, lines 38-55), and wherein the at least one channel (105) and the at least one protrusion (100) both extend parallel to a longitudinal axis of the stylet (the slots (105) and the pins (100) extend parallel to the longitudinal axis of the dilator element (20) as seen in Fig.7).
Patterson does not appear to disclose that the generally planar distal and proximal surfaces are rectangular with corners wherein the protrusion and the channel are located on at least one of the corners of the generally planar distal and proximal surfaces.
However, it would be improper hindsight to modify Patterson to modify the shape of the generally planar distal and proximal surfaces and the location of the protrusion and the channel on the corners of the generally planar distal and proximal surface as this would change the principle mode of operation of the operation of the device in Patterson. Therefore, the features in claims 1, 4-5, 7, 21-22, 26, and 35-37 are considered allowable.
Claims 4-5, 7, 21-22, 26, and 35-37 would be allowable due to their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.I./            Examiner, Art Unit 3783       
                                                                                                                                                                                     /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783